DETAILED ACTION
	The communication filed 04/06/2022 is acknowledged and has been entered.  
Claims 1-3, 5-6, 8-13, 19-27 are currently pending in the application and are addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III and the species small molecule in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5-6, 8-10, 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
Claims 11-13, 19-25 are examined herein as the read on the elected subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13, 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an natural phenomenon or abstract idea (which are judicial exceptions) without significantly more. The claims recite a method for identifying a compound that promotes or reduces activation and/or activity of BAT comprising contacting a candidate compound with BAT, measuring the amount of miR-92 derived from said BAT, and identifying a compound that promotes or reduces the activation/activity of BAT based on the amount of said miR-92 produced/released in response to said compound (see claim 11). As such, the judicial exception identifying a compound that promotes or reduces activation and/or activity of BAT.
  It is noted that collecting information and analyzing the information is a concept the courts have identified as an abstract idea because it relates to data comparisons that can be performed mentally or are analogous to human mental work; i.e., “Mental Processes” (see MPEP 2106.04 (a)(2)).
The judicial exception is not integrated into a practical application because given their broadest reasonable interpretation, the claims are drawn to methods of identifying a compound that promotes or reduces activation and/or activity of BAT by collecting data (contacting a compound with BAT and measuring  the amount of miR-92 derived from said BAT) and analyzing the results.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The only physically active steps are “ contacting a candidate compound with BAT and measuring the amount of miR-92…  The only other step is “identifying a compound based on the amount of miR-92 produced and/or released in response to sad compound…” which does not require active physical steps and can be accomplished by merely looking at information and thinking about it.  
MPEP 2106.04(a)(2) states:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A…

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);

The claimed method is similar to a claim that was considered by The Supreme Court in Mayo (ibid.), where the only active step was administering a drug to a subject followed by non-active steps of determining a level of the drug wherein certain levels of the drug indicates the need to increase or decrease the amount of the drug subsequently administered to the subject.  In Mayo, The Supreme Court ruled that the claim was patent ineligible.  Since the active step of administering a drug to a subject was not sufficient to integrate the judicial exception into a practical application in Mayo, the active step of administering two agents to a cell, is also insufficient to sufficient to integrate the judicial exception into a practical application in this case.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, claim 12 adds a comparing step, claim 13 requires the identification method of claim 11 to make a composition, clam 19 sets forth the sample which it utilized in the identification method, claims 20 indicates the general type of compound used in the identification method, claim 21 further limits the specific type of compound, claims 22-23 sets forth well understood, routinely used methods of measuring, claim 24 sets forth a negative correlation between miR-92 level and activation of BAT, and claim 25 indicates that the activation/activity if induced independently from temperature.  Therefore, the claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d),  2106.05(a)-(c) and (e)-(h).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635